Opinion of the Court by
Judge Robertson:
After Yeiser had rendered valuable services for the appellant in the appellee’s action against him for trespass the appellee dismissed the action, and the record of dismission seems to present a conclusive bar to any other suit for the same cause of action. His client having thus succeeded in the action, Yeiser appears to have been thereby entitled to- the fee of $250 dependent on that condition.
The payment by the appellee to Yeiser of $200 for his interest in the note of $250 vested in the appellee on equitable title. And the taking of the note from Yeiser and delivery of it to the appellant by the void military order of General Payne did not deprive the appellee of his equity nor exonerate the appellant even though all this may have been done at the instance of both Yeiser and the appellant.
There might be some doubt whether Yeiser was equitably entitled to the whole amount of the note.
He would have accepted $200 from the appellant, who has not shown that he was not entitled to that much.
And, consequently, although the appellee could maintain only an equitable remedy, it seems to us that he had a right to recover from the appellant what he had paid to his use, and ought to be satisfied with a restitution of his money with legal interest thereon, as adjudged by the Circuit Court.
Wherefore, the judgment is affirmed.